Citation Nr: 1542678	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-31 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right hand disability status post amputation.

2.  Entitlement to service connection for status post testicular seminoma, left orchiectomy.

3.  Entitlement to service connection for amputation, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1964.

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A Travel Board hearing of July 2015 was held before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The reopened claim on the merits, and the remaining service connection issues are considered in the REMAND section of this document and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. By April 1965, and August 1989 rating decisions the RO denied service connection for right hand disorder, finding that the condition pre-existed service without permanent aggravation.  The Veteran did not appeal.

2. Since then, additional evidence has been provided regarding an unestablished fact necessary to substantiate service connection for right hand disorder and the claim is reopened.



CONCLUSIONS OF LAW

1. The August 1989 RO rating decision denying service connection for a right hand disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).

2. New and material evidence has been submitted to reopen the claim of entitlement to service connection for right hand disability.  38 U.S.C.A. § 5108 (West 2014);  38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

The Board is reopening a previously decided claim, and then remanding for further development.  A finding regarding VCAA compliance is not required.  As such, no further development or notice is needed as to the issues decided herein.  The matters on the merits are considered in the Remand below.

Service connection for right hand impairment was initially denied in April 1965.  It was held that the disorder pre-existed service and was not aggravated by service.  It was noted that during service a jack had bumped or fallen on the Veteran's hand, but a post-service exam did not find aggravation.  There were attempted reopenings over the years, but those were denied.  The most recent denial on any basis was August 1989.  The RO also noted the subsequent circumstances under which the Veteran underwent amputation of digits of the right hand occurred post-service due to gangrene following chemotherapy.

The Veteran did not appeal from these rating decisions, which then became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2015).

The petition to reopen these matters was received February 2008.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015). 

A valid claim for direct service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The theory of direct service connection for right hand disability must be independently considered as another basis of recovery.  Prior basis for denial was lack of in-service aggravation of pre-existing disability.  The Board now has before it a much different description of what happened involving in-service re-injury via a May 2013 VA Compensation and Pension medical opinion, albeit one for psychological evaluation, but which also recounts the right hand injury from active military service.  The aforesaid presents  a reasonable possibility of substantiating direct service connection based on  in-service incurrence or aggravation, provided it could be further established that this right hand injury predisposed the Veteran to even greater pathology later on as consequence of receipt of chemotherapy.

Also, in regard to claimed service connection for status-post left orchiectomy,            the Veteran now maintains by hearing testimony that during the same incident               in service where he injured his right hand when a gun fell on it, he also pulled his groin, which he suspected contributed to later pathology in the same region, and thereby warrants reopening of that additional claim.  As noted, this testimony is considered credible for reopening purposes.
 
The reopened claims are subject to the development requested in the remand  section below. 


ORDER

New and material evidence having been received in regard to the claim for entitlement to service connection for right hand disability, the claim is reopened, and the appeal to this extent granted.
REMAND

For purpose of development of the reopened matters, the Board will request a medical opinion on the issues of service connection for a right hand injury and for a groin injury to include cancer and residuals of surgery.  The issue of service connection for amputation of the right foot is deferred pending that action requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the most recent available treatment records from the Los Angeles VA Medical Center (VAMC),              and associate copies of all records obtained with the Veterans Benefits Management System (VBMS) electronic claims folder. 

2.  Forward the electronic claims folders to an appropriate examiner for medical review.  After examining all the records, the examiner should respond to the following:

(a)  Describe the findings that would have resulted from the pre-service burn to the hands.

(b)  Is there evidence that any injury to the right hand, either a gun or jack falling on the hand would have caused a permanent increase in pathology?

(c)  Does the record contain clear and unmistakable evidence that there was no increase in the underlying pathology of the right hand?

(d)  Is there clinical evidence of any groin injury during service?

(e)  If so, or if not, is there any indication of testicular cancer in service that was treated by surgery some years after service?

A complete, well-reasoned rationale must accompany the opinions offered.

3.  Then review the claims file.  If any directive specified in this remand has not been fully complied with appropriate corrective action must be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate these claims in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


